DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the subject matter, does not reasonably provide enablement for “processing means”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. A single means claim is a claim that recites a means-plus-function limitation as the only limitation of a claim. The long-recognized problem with a single means claim is that it covers every conceivable means for achieving the stated result, while the specification discloses at most only those means known to the inventor. In reHyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983). A single means claim does not comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph requiring that the enabling disclosure of the specification be commensurate in scope with the claim under consideration. As Donaldson applies only to an interpretation of a limitation drafted to correspond to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by its terms is limited to “an element in a claim for a combination.” Therefore, single means claims that do not recite a combination cannot invoke section 112(f) or pre-AIA  section 112, sixth paragraph. As such, they are not limited to the structure, material or act disclosed in the specification. Thus, a single means limitation that is properly construed will cover all means of performing the claimed function. A claim of such breadth reads on subject matter that is not enabled by the specification, and therefore, should be rejected under section 112(a) or pre-AIA  section 112, first paragraph. See also MPEP § 2164.08(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication 2018/0070337) in view of Han et al (US 2014/0092829).

Regarding claims 1, 11 and 21, Park teaches an apparatus and a method of wireless communication, comprising: (i.e. fig. 11 shows a communication apparatus comprising processor, memory and transceiver for performing the claimed embodiments)
 	receiving, by a wireless communication device from a network, at least one downlink (DL) semi-persistent scheduling (SPS) configuration information, including DL SPS configurations for multiple transmissions reception points (TRP); (i.e. Park discloses a UE receiving a DL signal comprising via SPS configuration info, the info comprising a plurality of parameter sets for resource configuration including CSI-RS and COMP (multi-point transmission/reception) info; see claim 15 and paragraphs 8, 9, 140 - 149) (i.e. the parameter set may comprise antenna information (transmission point) including port and beamforming configuration information; see paragraphs 93 - 96)
 	receiving, by the wireless communication device from the network, downlink control information (DCI); (i.e. Park discloses the UE receiving a DCI signal; see claim 15 and paragraphs 8, 9, 140 - 149)

	Park does not teach receiving DL communications from at least two TRPs on orthogonal resources in accordance with the activated DL SPS configuration. However, Han teaches receiving DL communications from at least two TRPs on orthogonal resources in accordance with the activated DL SPS configuration. (i.e. fig. 6 of Han shows a UE may receive a SPS configuration for multiple base stations in a COMP (comparative multipoint) transmission where the configuration may be activated by a later DCI transmission; see paragraphs 88, 89) (i.e. Both Han and Park teaches an LTE wireless network for method implementation, which inherently comprises OFDMA (orthogonal resources) in the downlink)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support COMP transmissions of Han into Park. 
A person with ordinary skill in the art would have been motivated to make the modification to Park to improve network performance and allow for power saving.
Regarding claims 2, 12 and 22, Park teaches the method of claim 1, wherein receiving at least one DL SPS configuration information comprises receiving at least one DL SPS configuration including parameters for at least two TRPs. (i.e. each of the SPS parameter set may comprise separate configuration information including CoMP port information which requires at least 2 ports; see paragraphs 93 - 96)
Regarding claims 3 and 23, Park teaches the method of claim 2, wherein activating at least one DL SPS configuration based on the received DCI comprises activating at least one DL SPS configuration including parameters for at least two TRPs. (i.e. each of the SPS parameter set may comprise separate configuration information including CoMP port information which requires at least 2 ports; see paragraphs 93 - 96)
Regarding claims 4, 13 and 24, Park teaches  the method of claim 2, wherein the DCI comprises activation information of the DL SPS configuration indicating a selection of TRPs in the DL SPS transmission. (i.e. each of the SPS parameter sets may comprise separate configuration information including CoMP port information which requires at least 2 ports, wherein the DCI activates one of these sets in a transmission to the UE; see claim 15 and paragraphs 8, 9, 140 - 149)
Regarding claims 5, 14, 25 and 23, Park teaches  the method of claim 4, wherein each DL SPS configuration corresponds with a set of transmission configuration information (TCI) combinations; and each DCI corresponds with a particular TCI combination. (i.e. Park discloses the transmission of multiple SPS parameter sets, each set having different antenna configuration information, the different set comprise different port combinations; see paragraphs 93 – 96 and claim 15)
Regarding claims 6, 15 and 26, Park teaches the method of claim 1, wherein receiving DL SPS configuration information comprises: receiving first DL SPS configuration information for a first TRP; receiving second DL SPS configuration information for a second TRP. (i.e. Park discloses the transmission of multiple SPS 
Regarding claims 7, 16 and 27, Park teaches the method of claim 6, wherein the first DL SPS configuration configures at least one transmission from the first TRP, and the second DL SPS configuration configures at least one transmission from the second TRP. (i.e. Park discloses the transmission of multiple SPS parameter sets, each set having different antenna configuration information, the set can be labeled a first, second, third….. each configures the UE after activation through DCI; see paragraphs 93 - 96)
Regarding claims 8, 17 and 28, Park teaches the method of claim 7, wherein each DL SPS configuration corresponds with a first TCI or QCL; and each DCI corresponds with a DL SPS configuration. (i.e. each different SPS configuration set may comprise a different QCL, and each DCI activates a distinct set; see paragraphs 9 - 13 )
Regarding claims 9, 18 and 29, Park teaches the method of claim 6, wherein receiving DCI comprises receiving a first DCI including activation information for the first DL SPS configuration, and a receiving second DCI including activation information for the second DL SPS configuration. (i.e. each of the SPS parameter sets may comprise separate configuration information including CoMP port 
Regarding claims 10, 19 and 30, Park teaches  the method of claim 6, wherein receiving DCI comprises receiving a DCI including activation information for both the first DL SPS configuration and the second DL SPS configuration. (i.e. each of the SPS parameter sets may comprise separate configuration information including CoMP port information which requires at least 2 ports, wherein the DCI activates one of these sets in a transmission to the UE, it follows that each DCI allows the NodeB to activate a parameter set; see claim 15 and paragraphs 8, 9, 140 - 149)
Regarding claims 20, Park teaches the apparatus of claim 15, wherein the activation information is one of a table index, a bitmap, or a DCI field value. (i.e. the activation of the sets comprise a value in the DCI transmission;  )
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
April 29, 2021Primary Examiner, Art Unit 2471